DETAILED ACTION
This action is in response to the RCE filed 05/09/2022 in which claims 1 and 21 have been amended, claims 9-10 and 12-13 have been canceled, and claim 23 has been newly added, thus claims 1-8, 11 and 14-23 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that Goldsmith in view of Pitcher does not disclose a combination of parameters that fit the conditions and equation of claim 1; the Examiner disagrees.  Values still exist within the ranges disclosed by the prior art which satisfy the conditions and equation of claim 1, see the specific values in the rejection of claim 1. The Examiner has provided updated calculations showing values within those disclosed by Goldsmith which satisfy the equation and conditions of claim 1, and thus the claims are obvious. It is noted that this are not an exhaustive list of the combinations of conditions within those disclosed by the prior art ranges which satisfy the claimed equation. 
In response to Applicants’ argument that even if there are values within the ranges disclosed by Goldsmith in view of Pitcher that fit the claimed equation “a significant selection of values not disclosed or suggested by Goldsmith and a combination of these values, without apparent motivation, must be performed before the selected and combined values are found to satisfy the relationship of claim” and thus the claimed invention is not obvious; the Examiner disagrees. Goldsmith discloses that the filter may be used for different applications and “[t]his is achieved by proper selection of a monolith material with sufficiently large pore size and porosity so that the monolith material has a high hydraulic permeability. The resistance of the membrane coating is kept small by controlling membrane pore size, porosity, and thickness” and that further the support thickens is not particularly limited but may be about 2-100 times that of the membrane thickness  (C5/L57-62) and thus clearly effects filtration properties. And that passageway/channel size is not particularly limited, and may be varied as desired (C1/L14-26).  Therefore it is the examiner’s position that all of the variables which are adjusted/optimized to fit the equation of claim 1, i.e. membrane and support pore size, permeability and thickness, as well as szie/diameter of the channels, are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."; see MPEP 2144.05(II)(A). In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate membrane and support pore size, permeability and thickness, as well as szie/diameter of the channels, including those within the scope of the present claims, so as to produce desired filtration properties.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Interpretation
As defined in the instant specification P5/L27-31: The permeability of the support Ks and of the membrane Km are defined on the basis of the Kozeny-Carman relationship by the following formula: K = (PO3 x D502)/[180 x (l-PO)2] in which PO is the open porosity between 0 and 1 (for 30 example a porosity of 50% corresponds to a PO of 0.5) and D50 is the median pore diameter in meters.
As defined in the instant specification P7/L21-24: the hydraulic diameter of the filter or of a channel is conventionally defined by the formula 4 x S/P, S being the overall area of the section of the filter perpendicular to the main axis, or the area of the section of the channel perpendicular to the main axis, and P being the perimeter of this section.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11, 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,114,581 (hereinafter “Goldsmith”) in view of US 4,417,908 (hereinafter “Pitcher”).
Regarding claim 1 Goldsmith discloses a filtration structure (Figs. 1-5b) with a membrane 28 for filtering liquids (may be used for gas or liquid feed; C5/L55-56), comprising at least one monolithic comprising: 
- a support (monolith 10) formed from a porous inorganic material of permeability Ks, said support with a main axis , an upstream face, a downstream face, a peripheral surface and an inner part; 
- a plurality of channels parallel to the main axis of the support, formed in the internal part of the support, said channels being separated from each other by inner walls formed from the porous inorganic material; 
- said channels being blocked (by plugs 20, 24) at one or other of their upstream or downstream end in the direction of circulation of said liquid, to define, respectively, inlet channels 22 and outlet channels 26 for said liquid, so as to force said liquid to pass through the porous walls separating the inlet and outlet channels; 
- a membrane 28 of permeability Km and of mean thickness tm covering the inner surface of at least the inlet channels; 
Wherein the support/monolith has a mean pore size of greater than 5 microns, and a porosity of greater than 40 vol% (C4/L57-61);
And the membrane has a mean pore size of 0.1-5 microns, and a porosity of greater than 40 vol%, and a thickness of less than 100 micron (C5/L18-23, 60-66), which overlap the ranges claimed;
Wherein the channels have a hydraulic diameter of 0.075 inches and a mean thickness of the inner walls is 0.025 inches (Examples);and since the inlet channels are all adjacent an outlet channel, the value D of the mean path distance as claimed is 0.025 inches or 0.635 mm.
Since the ranges disclosed overlaps the range claimed, the ranges recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Goldsmith’s ranges that corresponds to the claimed range.  See MPEP 2144.05(I).
With regard to the values disclosed by Goldsmith adhering to the formula claimed to calculate D i.e. wherein the mean path distance D of the liquid satisfies the relationship (1): 
D = a x(A x log(Ks x tm/Km) + B) (1)
in which: 
a is a coefficient within a range between 0.0008 to 0.0013; 
A=272 x 0c+272 x Pi +0.02; and 
B = 601 X 0c + 1757 X Pi+ 0.28; 
0c being the mean hydraulic diameter of all of the channels and 
Pi being the mean thickness of the inner walls, 
D, tm, 0c, Pi being expressed in m, and Ks and Km being expressed in m2 ; 
D being defined, on a plane of cross section perpendicular to the main axis of said structure, by the arithmetic mean of the distances di between i portions of the membrane covering each inlet channel and the closest outlet channel of each portion i of membrane, a portion i being defined as  a division of said membrane into at least i parts of equal length, i being greater than 10, each di being measured from the central point of the inner surface of the membrane portion to the contact of the inner volume of said inlet channel up to the point of the inner wall of an outlet channel that is closest to said membrane portion.
Goldsmith discloses a range of values at least for the support and membrane porosity and mean pore size, as well as the membrane thickness.  While not all possible combinations of the values in the ranges given produce the correct D value disclosed (i.e. 0.635 mm) when calculated by the equation (1), there however do exist combinations within the ranges disclosed by Goldsmith that fit the equation/relationship claimed for D, i.e. at least as show here below:

    PNG
    media_image1.png
    575
    763
    media_image1.png
    Greyscale

Therefore, the values disclosed overlap those as claimed, since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Goldsmith’s range that corresponds to the claimed range.  See MPEP 2144.05(I). Goldsmith’s is seen to disclose embodiments that fits the relationship claimed.
Further, Goldsmith discloses that the filter may be used for different applications and “[t]his is achieved by proper selection of a monolith material with sufficiently large pore size and porosity so that the monolith material has a high hydraulic permeability. The resistance of the membrane coating is kept small by controlling membrane pore size, porosity, and thickness” and that further the support thickens is not particularly limited but may be about 2-100 times that of the membrane thickness  (C5/L57-62) and thus clearly effects filtration properties. And that passageway/channel size is not particularly limited, and may be varied as desired (C1/L14-26).  Therefore it is the examiner’s position that all of the variables which are adjusted/optimized to fit the equation of claim 1, i.e. membrane and support pore size, permeability and thickness, as well as szie/diameter of the channels, are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."; see MPEP 2144.05(II)(A).
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate membrane and support pore size, permeability and thickness, as well as szie/diameter of the channels, including those within the scope of the present claims, so as to produce desired filtration properties.
Goldsmith does not disclose the monolithic has a tubular general shape because it is a cube (see Examples).
However, it is known to form similar monolithic ceramic filters having channels with blocked ends used for filtering diesel exhaust and other filtration applications in a cylindrical, i.e. tubular, general shape as disclosed by Pitcher (Figs. 1a-19, C4/L62-C10/L15).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter structure of Goldsmith by forming it in the shape of a cylinder as disclosed by Pitcher because this involves the simple substitution of known alternative shapes for monolithic ceramic filters having channels with blocked ends used for filtering diesel exhaust and other filtration applications.
Regarding claims 2 and 16 Goldsmith in view of Pitcher discloses the filtration structure as claimed in claim 1, wherein the ratio Ks x tm/Km is 0.0034; see calculation screenshot above.
Regarding claim 3, 7 and 17 Goldsmith discloses the filtration structure as claimed claim 1, but it is not disclosed that the hydraulic diameter of the support is between 50 and 300 mm. (claim7) the filter has a length of from 200 to 1500 mm, (claim 17) wherein the hydraulic diameter of the support is between 80 and 230 mm. However this would involve only the scaling up of the as disclosed filter to a larger size which has been held to be and obvious change (MPEP 2144.04(IV)(A), as would have been obvious to do for purposes of adjusting filtering capacity or as needed to fit an installation space. 
Regarding claims 4 and 18 Goldsmith in view of Pitcher discloses the filtration structure as claimed in claim 1, wherein the mean hydraulic diameter of the channels Øc is 0.075 inches or 1.90 mm; see Example 1. 
Regarding claims 5 and 19 Goldsmith in view of Pitcher discloses the filtration structure as claimed in claim 1, wherein the mean inner wall thickness Pi of the support is 0.025 inches or 0.635 mm; see Example 1. 
Regarding claim 6 Goldsmith in view of Pitcher discloses the filtration structure as claimed in claim 1, wherein the support is a cube and thus has square bases/sides (Examples). 
Regarding claim 8 Goldsmith in view of Pitcher discloses the filtration structure as claimed in claim 1, wherein all the channels have an identical hydraulic diameter; see Figures and Examples. 
Regarding claims 11 and 20 Goldsmith in view of Pitcher discloses the filtration structure as claimed in claim 1, wherein the mean thickness of the  membrane tm is less than 100 micron (C5/L18-23, 60-66); since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Goldsmith’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 14 Goldsmith in view of Pitcher discloses the filtration structure as claimed in claim 1, wherein the channels have a polygonal cross section (Figs. 4a-5b). 
Regarding claim 15 Goldsmith in view of Pitcher discloses a method comprising utilizing a filter as claimed in claim 1 for the purification and/or separation of liquids (C2/L11-22) and while no specific field is given for the liquid filtration application, it is disclosed to be of wide utility and thus it would have been obvious to one of ordinary skill in the art to use in liquid filtration processes in at least one of the fields of chemistry, pharmaceuticals, food, agrofood, bioreactors, or the extraction of oil or of shale gases. 
Regarding claim 21 Goldsmith in view of Pitcher discloses the filtration structure as claimed in claim 15, wherein the membrane has a median pore diameter of 0.1-5 microns (C5/L18-23, 60-66); since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Goldsmith’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 22 Goldsmith in view of Pitcher discloses the filtration structure as claimed in claim 14, wherein the channels have a square cross section (Figs. 4a-5b). 
Regarding claim 23 Goldsmith in view of Pitcher discloses the filtration structure as claimed in claim 1, the ratio of the mean pore size of the monolith material (support) relative to that of the membrane may be in the range of 2 to 500, or more preferably 10 to 250 (Goldsmith C2/L55-58). since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Goldsmith’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773